Citation Nr: 1807203	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for frostbite residuals of the bilateral feet.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1976 to February 1977, June 1978 to January 1980, January 1990 to August 1990, August 1990 to June 1991 and from October 1994 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, denied service connection for bilateral frostbite of the feet and cancer of the prostate.

The issue of entitlement to specially adapted housing has been raised by the record in a recent January 2018 statement and acknowledged, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have residuals of frostbite of the bilateral feet.


CONCLUSION OF LAW

The criteria for entitlement to service connection for frostbite residuals of the bilateral feet have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See August 2010 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and post service treatment records with the claims file.  The Veteran was also afforded an adequate VA examination in January 2012.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran contends he has a residual disability as a result of the bilateral frostbite he suffered in 1978 while deployed in Korea.  

The Veteran's service treatment records clearly show he was treated for a frostbite injury in 1978.  However, subsequent medical records fail to show the Veteran suffered from residuals of the 1978 bilateral frostbite incident on his feet.  In fact, subsequent service treatment records, such as the November 1980 Report of Medical History indicated the Veteran was in good health.  On that report, a notation regarding his treatment for frostbite in the feet in 1978 was made and stated that the Veteran was given profile during time of convalescence.  However, no problems were noted following his frostbite injury.  

In January 2012, the Veteran was afforded a VA examination to determine whether he had a residual disability from his in-service frostbite injury.  After examining the Veteran, the examiner diagnosed in-service cold exposure of bilateral lower extremity without residual.  The date of the diagnosis was confirmed as 1978.  In rendering this diagnosis, the examiner noted the Veteran's claims of continued decreased sensation and occasional burning in the feet.  On examination, the examiner found bilateral foot symptoms including arthralgia, cold sensitivity, locally impaired sensation and numbness.  The examiner also reviewed a December 2011 x-ray of the feet, which showed probable gouty arthritis involving the left forefoot and most pronounced involving the first metatarsal phalangeal joint and probably gouty arthritis involving the great toe on his right foot.

After reviewing the foregoing, the examiner concluded that the degenerative joint disease of the toes and feet had been attributed to gout and was therefore, less likely to be related to previous cold exposure in -service.  In support of that opinion, the examiner noted the neurological examination was normal on the feet.  A nerve conduction study of the lower extremity also demonstrated affected motor component of the nerves, rather than both sensory and motor components, as would be expected with neuropathy secondary to cold exposure.  Therefore, along with a normal examination, the examiner opined the peripheral neuropathy was less than likely to be a neurological residual of cold exposure and related to another etiology.

Additionally, the Board notes in a March 2012 VA treatment record, the Veteran's complaints of pain in the feet were documented.  Specifically, the record indicated the Veteran suffered from intermittent pain in the feet since the last 1990s but the symptoms were diagnosed as gout in February 2008 when he had marked swelling and pain in his feet. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of residuals from bilateral frostbite of the feet are not shown, service connection for bilateral frostbite of the feet must be denied because a current disability is not shown by the evidence of record.
In arriving at this conclusion, the Board has also considered the statements made by the Veteran related to his in-service incurrence of frostbite of the feet and subsequent pain in his feet.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of frostbite of the bilateral feet exists.  Here, the record does not demonstrate treatment for continued symptoms in his feet related to his frostbite incident in 1978.  In a May 2012 statement, the Veteran contended that if a similar condition is recorded, then the similar condition should be service-connected.  Despite the similarities in the Veteran's current symptoms to those he experienced in service, the record reflects that his current symptoms have been attributed to gout, and not his in-service frostbite injury.  The Board notes the issue of entitlement to service connection for gout in the bilateral feet was previously adjudicated and denied in the January 2012 rating decision.  That issue is not before the Board for appellate adjudication.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for frostbite of the bilateral feet.  Therefore, this claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for frostbite residuals of the bilateral feet is denied.



REMAND

The Veteran seeks service connection for prostate cancer, which he asserts began while in service.  Specifically, in his Notice of Disagreement dated May 2012, the Veteran contends he was diagnosed with an enlarged prostate and his prostate-specific antigen (PSA) was very high while in service.  He argues that was the beginning signs and symptoms of his presently diagnosed prostate cancer.  The Veteran's October 2011 general VA examination along with VA treatment notations confirm the Veteran is presently diagnosed the Veteran with prostate cancer.  

However, the record does not include a VA examination which addressed the etiology of the Veteran's prostate cancer.  In light of the Veteran's contentions that he suffered symptoms of prostate cancer in-service, the Board finds the Veteran needs to undergo a VA compensation examination for a medical opinion concerning whether his prostate cancer was etiologically related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance needed from the Veteran, obtain updated VA treatment records or private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer had its onset in service, had its onset within a year of service separation, or is otherwise shown to be etiologically related to his active service, to include his contentions of in-service symptoms.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


